Case 0:99-cr-06153-KMM Document 2209 Entered on FLSD Docket 03/30/2020 Page 1 of 6

?

 

FILED BY_AG _D.C.

 

MAR 3.0 2020
IN THE MAK US DIST CT
UNITED STATES: DISTRICT COURT S. D. OF FLA. - MIAMI

 

 

SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

UNITED STATES OF AMERICA,
Plaintif®,

Vv. Case No: 99-06153-CR-MOORE:

 

RAMIRO VANOY - RAMIREZ,

Ne NON EON ON

Defendant,

 

DEFENDANT'S TRAVERSE TO GOVERNMENT'S RESPONSE:

 

Comes Now, Ramiro Vanoy - Ramirez, (hereinafter Defendant) proceeds
pro se in the above entitled matter, and respectfully submits this

Traverse to the Government's response.

The Defendant, has submitted a Motion for Compassionate Release to
this Court under the provisions of 18 U.S.C. § 3582(c)(1)(A), stating
Extraordinary and Compelling reasons which warrant consideration of

his request for Compassionate Release.

The Government, has answered in it's response by first stating that
the Defendant's claim is rebutted by the Warden's conclusion that the
defendant does not meet the definition of a "suffering from a Debili-

' tated Medical Condition."

(-1-)
Case 0:99-cr-06153-KMM Document 2209 Entered on FLSD Docket 03/30/2020 Page 2 of 6

While the defendant’ is not in such a position to procure said
documentation, a review of the Bureau of Prison's records or a re-
view of the Central District of Illinois's United States District
Court's records, will reveal numerous law suits againstythe Pekin -
Federal Correctional's Medical Staff. It is quite well known the
numerous complaints against the Medical staff, it's actions, as well
as it's decision making capabilities, that it is ‘deliberately indif-
ferent’ to the needs of the inmates here at F.C.I. Pekin. This has
also been admitted to by the new Associate Warden, Mr. Grissom, whom
has taken on the huge task of trying to restructure the Medical De-
partment's way of doing things, as he has been inudated with com-
plaints regarding medical since his arrival. He has had to take the

steps needed to bring in a new Health Service Administrator.

-With that said, it is also a well known fact (and undisputed) that
the Warden, (Frederick Entzel) makes absolutley no determination
based upon his own personal knowledge or actually seeing an inmate's
personal condition, but only "rubber stamps" whatever the medical

department states..

This Court as well as other U.S. District Courts no doubt are .
aware, that Congress has had a very long standing dispute with the
way that the Federal Bureau of Prisons has conducted it's policy on
“Compassionate Release's" only granting a very Few of them over the

past few years, and to those that were all but dying in the hospital.

(-2-)
Case 0:99-cr-06153-KMM Document 2209 Entered on FLSD Docket 03/30/2020 Page 3 of 6

This was the whole purpose of what this "new section" of the
First Step Act's new provision regarding Compassionate Release was
made for by Congress. Congress intended to overcome the Bureau of
Prison's “hard-headedness" by allowing inmates to first be denied by
the Bureau, and then to plead their case before the sentencing:,

Court, as Congress has realized that the Bureau has not shown "“Com-

 

passion."

Whereas here, the defendant is not only in poor health, far worse
than what he was when he was sentenced, but has also lost a son, as
well as his brother. It is the belief of the defendant that it was
not the Court's intention that it sentence the defendant "to death"
by virtually constraining him in a Federal Correctional Institution

for the rest of his natural life.

Again, the defendant had agreed to come to the United States to
stand trial, and to accept the consequences of his actions. It is
the defendant's belief, that he has spent numerous years atoning for
those actions. Now, ... that his health has declined significantly,
and the fact that he does not wish to die in prison, he asks that
this Court show compassion in his case, and allow him to be either
deported to his family in Columbia, or given house release to his
son's residence in Miami, where his family in the United States can

attend to him in his old age.

(-3-)
Case 0:99-cr-06153-KMM Document 2209 Entered on FLSD Docket 03/30/2020 Page 4 of 6

Should the Court have any such doubt to the veracity of defen-....
dant's health, then he may respectfully suggest that the Court Order
his appearance before this Honorable Court in order for this Court
to see with it's own eyes the deterioration of the defendant's health.
In this way, the Court can make it's own determination and judgment
without relying on the Federal Bureau of Prison's lackadaisical and

t

indeterminate decision making process.

It should also be noted that the Government's response states that;
"While he did not supply cocaine in connection with the particular
conspiracy charge to which he pled guilty, ..." (See pg.2 Para.3 of
Government's response). Here, the Government has readily admitted
that there was no cocaine involved in at any time in the possession
of the Defendant. While the Government makes assumptions as to the
nature of [his] relationship with a Mr. Bernal-Madrigal, the defen-
dant was charged with his particular indictment, and no other charges

based upon "assumptions" by the United States Government.

| Therefore, the defendant prays, that in the best interest of soci-
al and economic justice, that this Court will either grant the defen-
dant with his request for compassionate release and a reduction in
his sentence, and strongly consider Ordering the U.S. Marshals to
bring him before this Court, so that in it's-infinite wisdom make |
it's own determintaion by "sight" of the health of the defendant.

The defendant again, respectfully asks that this Court either allow

him to be deported back to his home Country of Columbia, so that he

(-4-)
2

Case 0:99-cr-06153-KMM Document 2209 Entered on FLSD Docket 03/30/2020 Page 5 of 6

-- die within the comfort and company of his family, or allow him

to serve under some sort of House arrest, at the home of his family

\

in the United States, (Miami).

Respectfully Submitted,

 

# 80512-004

F.C.1. PeéKin

P.O. Box 5000

Pekin, Ill. 61555-5000

CERTIFICATE OF SERVICE:

 

I, Ramiro Vanoy-Ramirez, do hereby attest and swear that the

aforegoing Traverse to Government's Response, was placed in a first

class pre-paid envelope and mailed through the legal mail system on
the ¢ day of March, 2020, here at F.C.I. Pekin and mailed to the

two address'es listed below.

1) Clerk of Court
Southern District
U.S. Courthouse
400 North Miami Avenue
Miami, Florida 33128

2) U.S. Attorney's Office
Southern District
99 NE Fourth Street
Suite 800
Miami, Florida 33132

(

 
. “-Cage“0:99-cr-06153-KMM Document 2209~ Entered on FLSD Docket 03/30/2020 Page 6 of 6-

——

———

  
       

   
 

“ional Institution oo:
mo The enclosed lettr- ua agi
.. . Special mailir- a arding
. to you. T* - 4en opened
nor i- - _..aisesa
" . “hich this facility
U1.  -~vish to return the
~. oe “rr. ‘ion or clarification,
7 “loses oo spondence for
Las “am anoth. ~ -cdrassee, picase return
eoetens

  

=. ij to-ihe .. .. 2 address,

CaNSO3Y tac SN oO
- SINSA

Wd OL-cb
Oc0¢@E UVIN

 
 
    

 
   

PPaT? HAP UEP) te) TP UP TP
SU ee Te
EER | [fegEfapeeqetbete fla fypeded fd taca  felT EGY peg fifteay| =
: 2TTeW [ese
Coenen

S8IEIS Payun

BCLEE TA ‘wey

SAV WEIN N OOF

° HNOD WISI "S'h

 

HNOD JO WalD
<> v00- ch c0ge

VSN / Y3ASNOS
ete oe oat

O00S-SSST9. “TTI

‘ ee
BPE. EES Se

 

. * 0006:%
Ee oS BOTANITISUT.TEVOTIDAATOD |
Pet ge tg0g #  zexTWRYRKouE A

 
